Title: To Thomas Jefferson from Nathanael Greene, 2[8] February 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
No.C. High Rock ford Feby. 29th. [i.e., 28th] 1781.

I had the honor of receiving a Letter from your Excellency by Major Maggill, dated the [18]th, inst. It would give me satisfaction to furnish the Gentleman with such intelligence as might be interesting to you, but there is such a necessity for secrecy to forward the operations of an Army that it will be utterly impossible to furnish him with facts in time to make them important. Should any thing turn up at any time, that immediately concerns the policy  of Virginia I shall do myself the honor to write to you, or send it through the chanel of Major Maggill as circumstances may be.
We have had an active and difficult campaign so far, but it has been, as yet, greatly to our advantage. The Enemy have suffered in several little skirmishes, and I do not know that we have met with one disaster. On the Night of the 24th Colo. McCall surprised a Subalterns Guard at Harts Mill, killed 8 and wounded and took 9 Prisoners. On the 25th Genl. Pickens and Lieutt. Colo. Lee routed a Body of near 300 Tories on the Haw River, who were in Arms to join the British Army. They made a most dreadful carnage of them; upwards of 100 were killed, and most of the rest cut to pieces. It has had a very happy effect on those disaffected Persons, of which there are too many in this Country.
I must now take this opportunity of reminding your Excellency of the Cloathing which that part of the Virginia Line that is out here, have been in long expectation of. Many of them are so ragged that it is painful to exact common duty of them. Even those of the last detachment who had short Jackets given them are in a distressed situation, from the Jackets being made so bad. The Shoulders of them were not lyned, and the rubbing of the Musquet has worn them to pieces. I trust your Excellency will make use of every means to furnish them as soon as possible. You cannot be a Stranger to the necessity of Troops being well clad to do the necessary duties of Camp.
I have the honor to be with great respect Your mo: obt. hble. Servt.,

Nath Greene

